Title: From George Washington to Philip Van Rensselaer, 9 February 1781
From: Washington, George
To: Van Rensselaer, Philip


                        
                            Sir
                            Head Quarters N. Windsor 9th Feby 1781
                        
                        I have recd your favr of the 1st instant inclosing your January return. If the late Commy of Hides retains
                            the leather which he has upon hand, by the direction of the Cloathier General, it may be for some particular purpose, and
                            therefore I would not wish to order it to be delivered to you, lest it should interfere with some arrangements in the
                            Cloathing department—I should think you might obtain dressed leather, from the tanners, for raw Hides, by making the
                            usual allowance. I am Sir Yr &c.

                    